322 So. 2d 780 (1975)
John S. SCHOELEN and Rosemary Fath Schoelen
v.
FIDELITY AND CASUALTY CO.
No. 57041.
Supreme Court of Louisiana.
November 18, 1975.
Writ denied. On the facts found by the Court of Appeal, there is no error of law in the judgment conplained of.
TATE, J., dissents in the belief that no reasonable cause is shown for the defendant insurer's excuse of non-payment prior to trial, in view of the indisputable showing of the uninsured motorist's legal liability for the daughter's death.
DIXON, J., is of the opinion that the Court of Appeal was in error and the writ should be granted.
CALOGERO, J., dissents, believing the writ should be granted.